 

 

EXHIBIT 10.55

[g140kkgcc1w1000001.jpg]

734.414.6100 | 47827 Halyard Drive | Plymouth, MI 48170 | perceptron.com

 

 

December 20, 2019

Page 1 of 2

 

 

Bill Roeschlein

1232 Coolidge Avenue

San Jose, CA 95125

 

 

 

 

 

Dear Bill:

 

This is to confirm our offer for the position of Interim Chief Financial Officer
(CFO), Principal Financial Officer and Principal Accounting Officer located at
Perceptron’s Plymouth, Michigan headquarters. In this role you will report to
Jay Freeland, Board Chairman and interim CEO.

 

Information regarding your compensation and benefits is as follows:

 

•

Your pay and benefits will be based on working four days or 28 hours per
week.  There is flexibility in scheduling those hours/days around your travel
arrangements.

 

 

•

You will be considered an exempt employee and will be paid a weekly salary of
$7,200 on a bi-weekly payroll basis.

 

 

•

You will be reimbursed for reasonable travel, housing and rental car expenses
incurred in the performance of your duties.

 

•

You may choose to participate in the Perceptron Employees’ 401(k) Plan. Your
eligibility for the plan begins on the 1st of the month following your date of
hire.  Perceptron provides a discretionary match based on business results.  

 

•

As we have discussed, we would like you to start as soon as possible with a
tentative start date of Monday, January 6, 2020.  Please keep us posted as to
your travel arrangements and if there are any changes to our start date.

 

Perceptron is an “at will” employer.  This means that the Company may terminate
your employment at any time, with or without cause, and with or without notice.
Likewise, you may terminate your employment with the Company at any time, with
or without cause, and with or without notice.  

For purposes of federal immigration law, you will be required to provide
documentary evidence of your identity and eligibility for employment in the
United States at the commencement of your employment.

This offer expires on Monday, December 23, 2019 and is contingent upon a
successful references/background check and your acceptance and signature on
Perceptron’s standard agreements covering proprietary information, inventions,
business conduct and ethics.

 

 

 

 

ISO 9001 Certified

 





 

 



--------------------------------------------------------------------------------

 

[g140kkgcc1w1000002.jpg]

 

 

 

 

 

 

 

Bill Roeschlein – Page 2 of 2

 

 

 

Please indicate your acceptance of this offer by signing in the space provided
below.

 

 

Sincerely,

 

/s/ Debora Thompson

Debora Thompson

Director, Global Human Resources

 

ATTACHMENTS (2):

Notice and Authorization for Applicant Background Investigation

 

Questionnaire for Officer Candidates

 

 

 

 

 

 

 

 

 

I accept this offer of employment. I understand that Perceptron is an at-will
employer and that no terms of this offer express or imply that employment is for
any specified period of time.  I further understand that Perceptron, Inc., in
its sole discretion, reserves the right to make changes to employee
compensation, benefits, practices and/or policies.

 

 

 

 

/s/ Bill Roeschlein

 

12/30/19

 

Bill Roeschlein

 

Date

 

 

 

[g140kkgcc1w1000002.jpg]

 

 